J. S14005/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :        IN THE SUPERIOR COURT OF
                                             :              PENNSYLVANIA
                     v.                      :
                                             :
BRETT MARTIN PETERS,                         :               No. 715 MDA 2015
                                             :
                            Appellant        :


                 Appeal from the Order Entered April 8, 2015,
                 in the Court of Common Pleas of York County
               Criminal Division at No. CP-67-CR-0003267-1996


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., AND STEVENS, P.J.E.*


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                      FILED MARCH 08, 2016

      Brett Martin Peters appeals, pro se, from the trial court’s April 8, 2015

order denying his petition for expungement of his conviction of harassment

from April 8, 1997. Appellant filed a notice of appeal with the trial court on

April 21, 2015, and the trial court ordered appellant to file a concise

statement    of   matters         complained     of     on     appeal   pursuant   to

Pa.R.A.P. 1925(b).        Appellant failed to comply with the trial court’s order,

and as a result, his issue on appeal is waived.

      As noted by the trial court, our supreme court has explicitly stated that

a failure to produce a Rule 1925 statement will result in an appellant’s issues

being waived on appeal.

            Our jurisprudence is clear and well-settled, and
            firmly establishes that: Rule 1925(b) sets out a
            simple bright-line rule, which obligates an appellant


* Former Justice specially assigned to the Superior Court.
J. S14005/16


              to file and serve a Rule 1925(b) statement, when so
              ordered; any issues not raised in a Rule 1925(b)
              statement will be deemed waived; the courts lack
              the authority to countenance deviations from the
              Rule’s terms; the Rule’s provisions are not subject to
              ad hoc exceptions or selective enforcement;
              appellants and their counsel are responsible for
              complying with the Rule’s requirements; Rule 1925
              violations may be raised by the appellate court
              sua sponte, and the Rule applies notwithstanding
              an appellee’s request not to enforce it; and, if Rule
              1925 is not clear as to what is required of an
              appellant, on-the-record actions taken by the
              appellant aimed at compliance may satisfy the Rule.
              We yet again repeat the principle first stated in
              [Commonwealth v. Lord, 719 A.2d 306, 309 (Pa.
              1998)], that must be applied here: “[I]n order to
              preserve     their  claims  for   appellate   review,
              [a]ppellants must comply whenever the trial court
              orders them to file a Statement of Matters
              Complained of on Appeal pursuant to Pa.R.A.P. 1925.
              Any issues not raised in a Pa.R.A.P. 1925(b)
              statement will be deemed waived.”

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).

      Moreover, even if appellant had filed a Rule 1925 statement, his brief

failed to include citations to relevant statutes or case law, and, as a result,

his claim would have been deemed waived for the purposes of appeal.

Pa.R.A.P. 2119(b-c).     See also Commonwealth v. Janda, 14 A.3d 147,

164 (Pa.Super. 2011); Commonwealth v. Natividad, 938 A.2d 310, 340

(Pa. 2007).

      Appeal dismissed.




                                      -2-
J. S14005/16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/8/2016




                          -3-